Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                 September 14, 2016

The Court of Appeals hereby passes the following order:

A17A0186. THELMA’S RIB SHACK, INC. v. TRINTEC PORTFOLIO
    SERVICES, LLC.

      This case began as an action for damages in magistrate court. Following an
adverse ruling in that court, plaintiff Thelma’s Rib Shack, Inc. appealed to the state
court, which entered summary judgment in favor of defendant Trintec Portfolio
Services, LLC. Thelma’s Rib Shack, Inc. then appealed directly to this Court. We
lack jurisdiction.
      An appeal from a state court order disposing of a de novo appeal from a
magistrate court decision must be initiated by filing an application for discretionary
review. OCGA § 5-6-35 (a) (11); see Strachan v. Meritor Mtg. Corp. East, 216 Ga.
App. 82 (453 SE2d 119) (1995). Thelma’s Rib Shack, Inc.’s failure to comply with
the required appellate procedure deprives us of jurisdiction over this appeal, which
is hereby DISMISSED.

                                       Court of Appeals of the State of Georgia
                                                                            09/14/2016
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.